Citation Nr: 0708967	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a kidney disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

It is noted that the rating decision on appeal, along with 
declining to reopen a claim of service connection for a 
kidney condition, denied a claim for a rating in excess of 20 
percent for service-connected arthritis, traumatic residuals 
of fracture T-8.  The veteran perfected an appeal of the 
latter issue, and in a June 2004 statement articulated that a 
grant of a 40 percent disability evaluation would satisfy 
that appeal.  Thereafter, a June 2004 rating decision granted 
the benefit sought (40 percent rating for service-connected 
T-8 fracture with arthritis), and the RO considered the 
appeal resolved.  

The veteran testified at a June 2004 hearing before a 
Decision Review Officer at the Portland RO, and the 
transcript is of record.  Though the veteran had indicated on 
his substantive appeal that he desired a hearing before a 
Veterans Law Judge and was notified of the time and date of 
the hearing by mail, he failed to appear and did not seek 
postponement.  Thus, the case will be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 
20.702(d).  

In a March 2006 decision, the Board reopened a claim of 
service connection for a kidney disability, and remanded the 
matter for evidentiary development.

Also, in March 2006 this case was granted an advance on the 
docket in accordance with 38 C.F.R. § 20.900(c).  



FINDINGS OF FACT

1.  The first evidence of multiple calculi in the right renal 
area was from October 1949, more than a year after the 
veteran's separation from active duty. 

2.  The veteran failed, without good cause, to respond to 
VA's multiple efforts to schedule him for a VA examination 
that was sought in a March 2006 Board remand.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted on a presumptive 
basis for calculi of the kidney (otherwise characterized as a 
kidney disability).  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  In the alternative, service connection for a kidney 
disability, as a reopened claim for a benefit previously 
disallowed, cannot be established without a current VA 
examination; as the veteran has failed to report for such 
examination without good cause, the veteran's claim is 
denied.  38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in August 2002, the RO notified the veteran 
of the evidence needed to substantiate a service connection 
claim and explained that to establish entitlement to service-
connected compensation benefits, the evidence must show:  (1) 
an injury or disease that began in or was made worse during 
military service; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and the injury or disease in service.  An April 
2006 letter relayed the same information.

In a September 2002 letter, the RO told the veteran what 
evidence VA would obtain and what information and evidence he 
should provide.  The letter notified the veteran that VA was 
responsible for getting relevant records from a Federal 
agency and that on his behalf VA would make reasonable 
efforts to get other relevant records he identified.  The RO 
relayed the same information in an April 2006 letter, and 
also told the veteran to provide any evidence he might have 
that pertained to the appeal.  Additionally, the April 2006 
letter provided notification regarding a disability rating 
and effective date.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
service connection claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between him and VA in obtaining such evidence.  See Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The August and September 2002 letters, which provided most of 
the necessary notification under the VCAA, were issued prior 
to the rating decision on appeal.  Moreover, the RO issued a 
December 2006 supplemental statement of the case following 
all of the notification letters, including the one from April 
2006.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541 
(2006) (recognizing that a timing-of-notice error, as 
determined in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 
2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical records are in the claims file, as 
well as private and VA medical records generated after the 
veteran was separated from active duty.  Also, the veteran 
submitted 1999- 2002 records from Theodore Kleikamp, M.D., 
and 2002-2005 records from Terry Olson M.D.  Further, Donald 
W. Sutherland, M.D., responded that he had no records for the 
veteran.  VA has assisted the veteran in obtaining the 
necessary evidence to the extent the veteran would accept the 
assistance.  Also, there is no indication that other relevant 
Federal department or agency records exist and should be 
requested.  38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 
3.159(c)(2).

Finally, VA must provide a medical examination only when 
there is competent evidence of a current disability, the 
record establishes that the veteran suffered an injury in 
service, the record indicates a disability may be associated 
with active military service, and the record does not contain 
sufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
described further below, VA recently attempted to provide a 
VA examination to the veteran pursuant to the Board's March 
2006 remand, but the veteran failed to report.  

Thus, it is apparent that the appellant has been given an 
essential opportunity to advance his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis 

For the reasons explained below, the veteran's claim cannot 
be granted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
calculi of the kidney, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records made no mention of a 
back injury or kidney problem.  Rather, on one occasion in 
May 1944, the veteran complained of epigastric pain occurring 
every month for about 3 days.  His January 1946 examination 
for the purpose of discharge was clinically normal (with the 
exception of external hemorrhoids).  

In February 1947, the veteran's original claim of service 
connection referenced an in-service accident in February 
1945, when he had fallen about five feet to the ground from a 
tramway carriage.  He had hurt his back, and since that time 
had been bothered with pain, stiffness, and soreness.  

In February 1947, Joseph A. Beatty, M.D., sent a letter to 
the RO that the veteran had come to his office for treatment 
in September 1946; diagnoses included pyelonephritis.  A 
March 1947 statement from Dr. Beatty indicated that the 
veteran had been under his care since the initial examination 
when the veteran had come in complaining of pain in his back, 
burning urination, headache, and persistent fatigue, among 
other things.  

In March 1947, the RO received a sworn statement from a 
service member who had served in the veteran's unit and 
witnessed the accident; he recounted that the veteran had not 
requested hospitalization at the time because of loyalty to 
the unit.  The RO also received a letter from the veteran's 
spouse, who stated that in September 1946, the veteran left 
work for medical treatment and the physician had come to 
understand that the veteran had a kidney infection.  

At a May 1947 VA examination, the veteran's medical history 
included that in September 1946 his back had become more 
severe, and he had developed increased urination, burning on 
urination, low back pain, and pus in the urine.  The examiner 
diagnosed that the veteran has having prostatitis, and 
fracture compression 8th dorsal vertebrae.  

A June 1947 rating decision granted service connection for 
arthritis, traumatic, residuals of fracture compression of 
8th dorsal vertebrae, and denied service connection for 
prostatitis.  The veteran submitted an October 1949 admission 
report from the Portland VA hospital for complaints of pain 
in the right flank, and pain in the low back.  The veteran 
reported he had had a similar attack 2 and 1/2 years earlier, 
and had approximately 8 attacks of severe pain with almost 
daily discomfort since then.  He had passed 10-12 stones, and 
had frequent hematuria especially after strenuous work.  X-
rays revealed multiple calculi in the right renal area, and 
surgery removed a large and irregular upper calculus.  

A December 1949 rating decision deferred the matter of right 
renal calculi.  The RO sent a letter to Dr. Beatty informing 
him that the veteran had recently been hospitalized for right 
renal calculi, and asked for any x-ray reports that may have 
been in the doctor's files.  Dr. Beatty replied in a January 
1950 letter that his initial working diagnoses in September 
1946 included cystitis and probable pyelitis.  He noted that 
the veteran had originally come for treatment of chest pain 
and dyspnea with exertion, and a request for pyelogram had 
never been fulfilled.  

In March 1950, the veteran was admitted again to the hospital 
complaining of left lower quadrant and flank pain.  The 
diagnosis was calculus, left ureteral.  

A May 1950 rating decision denied service connection for 
renal calculus left ureter.  
On appeal, the veteran's representative argued that the renal 
calculus was sequelae to the pyelo-nephritis found within one 
year after discharge, and should have been service connected.  
The RO issued a February 1946 memorandum decision that pyelo-
nephritis was not a constitutional disease within the meaning 
of R&PR 1086.

In October 1950, the Board denied a claim of service 
connection for pyelonephritis and nephrolithiasis, primarily 
because the condition of pyelonephritis was not a chronic 
condition within the purview of R & P R 1086.  The Board 
stated that the veteran's service medical records had not 
shown renal disease, or a back injury, but that affidavit 
evidence of record was sufficient to show that the veteran 
sustained a back injury during service.  Thus, though service 
connection was warranted for a fracture of the 8th dorsal 
vertebra, the evidence of record had not shown that that 
trauma was the causative factor of either of the kidney 
conditions subsequently diagnosed after separation from 
service.    

Thereafter, a May 1959 fee-basis VA examination (done 
primarily to assess the veteran's back) report contained the 
veteran's statement that after the operation he had passed 
stones on the left and right, but there had been no 
additional trouble with his kidneys. 

Pursuant to a September 1986 claim for increased rating claim 
for his service-connected back disability, the veteran 
referred to his kidney problems in a notice of disagreement.  
The RO issued a May 1987 letter to the veteran that 
instructed him the Board had denied a claim for a kidney 
condition, and that he would have to submit new and material 
evidence to reopen his claim of service connection.

In September 2002, the veteran sought to reopen the claim.  
The veteran contended the in-service accident that had caused 
his vertebra fracture had also resulted in a prolapsed 
kidney, which caused a kidney infection and stone formation.  
The veteran asserted that he had been continually plagued 
with stone formation over the past fifty-two years.  

Pursuant to the veteran's application to reopen, he submitted 
a July 1990 medical record from Theodore J. Kleikamp, M.D., 
which indicated that the veteran had oxalic acid renal 
stones.  In March 1992, the veteran's kidney stone problem 
was doing well.  In a May 2001 treatment note from Providence 
St. Vincent Medical Center, the veteran's various diagnoses 
included nephrolithiasis.  In December 2002, 
"current/historical" problems included urolithiasis.  

A March 2003 private record from Dr. Olson noted that a 
prescription of allopurinol should be continued to suppress 
stones.  A July 2003 treatment note contained the veteran's 
report that had had a back fracture in service and his kidney 
had dropped-thereafter, he had trouble with kidney stones.  
Current problems included urolithiasis.  

In January 2004, Dr. Olson continued to prescribe 
allopurinol, and encouraged the veteran to drink lots of 
fluids.  In April 2004, the veteran asserted that he had been 
told his damage to his kidney was due to a fall; current 
medications continued to include allopurinol.   

An August 2004 VA examination report (performed for the 
purpose of assessing the veteran's back disability) noted 
that the x-rays showed there may have been a kidney shadow 
adjacent to that psoas, which may have been where the kidney 
was tacked up some years ago.

In a November 2004 statement, the veteran asserted that 
during his combat service in Northern Italy, February 1945, 
he had been riding in a tram car and fell.  The fall had 
injured his spine and knocked his kidney loose.  The veteran 
stated that within a year of his discharge, a kidney blockage 
was documented that eventually resulted in major surgery in 
1949 to remove stones and to realign his dislocated kidney.  
The veteran stated the same accident that caused his service-
connected back problem also caused his kidney problems.  

After reopening the veteran's claim of service connection for 
a kidney disability in March 2006, the Board determined that 
a VA examination was necessary under the VCAA because the 
information and evidence of record did not contain sufficient 
competent medical evidence to decide the claim.  
Particularly, as pointed out in the Board's 1950 denial, the 
competent evidence had not shown that an in-service fall, 
which had injured the veteran's back resulting in service 
connection for arthritis, traumatic residuals of fracture T-
8, was similarly the causative agent of a kidney disability.  

Particularly, the veteran's assertions alone that an in-
service fall caused life-long kidney problems are 
insufficient to support a grant of service connection.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  Without, 
however, the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as; in this case, the etiology of post-service 
medical disorders.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Hence, any lay assertions in this regard 
have no probative value.  In this regard, the Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Further, it is apparent that under 38 C.F.R. § 3.309 a 
chronic disease of calculi of the kidney, if manifested to 
compensable degree within one year of discharge from service, 
is subject to presumptive service connection.  The record 
above illustrates, however, that the first evidence of post-
service multiple calculi in the right renal area is October 
1949, more than one year after discharge (see VA report dated 
November 1949).  Further, Dr. Beatty, who treated the veteran 
directly after service, noted in a January 1950 letter that 
his working diagnosis had been prostatitis, rather than, for 
example, calculi of the kidney.  Thus, service connection is 
not warranted under a presumptive theory. 

Thus, given the preceding, and under 38 C.F.R. § 3.159(c)(4), 
the Board sought a VA examination for the purpose of a nexus 
opinion in relation to 38 C.F.R. § 3.303 for direct service 
connection.  Duenas v. Principi, 18 Vet. App. 512, 517-18 
(2004); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (standing for the proposition that the Board cannot 
draw its own medical conclusion from assertions in the record 
and rely upon it).    

Thereafter, the claims file contains the RO's documentation 
that it tried several times to schedule a VA examination for 
the veteran, but he failed to respond to their efforts.  

Regulation specifically provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, and a claimant, without good cause, fails to 
report for such examination the Board shall do the following:  
"When the examination was scheduled in conjunction with a ... 
reopened claim for a benefit which had been previously 
disallowed . . . the claim shall be denied."  38 C.F.R. 
§ 3.655.  This information was conveyed to the veteran in a 
July 2006 letter and an August 2006 letter.  

As such, the Board finds that the veteran failed to report to 
a legally necessary VA examination, and thus, the pending 
claim of service connection for a kidney disability, which is 
a reopened claim for a benefit which was previously 
disallowed, must be denied.  It is additionally noted that 
the veteran, nor his representative, presented good cause for 
failure to report to a VA examination.  


ORDER

Service connection for a kidney disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


